UNITED STATES DISTRICT COURT oo
SOUTHERN DISTRICT OF NEW YORK 7 SEED

 

 

|
ncennnnnntntnnennnnncnnenc x ' |
VALENTIN REID, on behalf of himself and A Nov 2 Q 201 9
all others similarly situated, eo aS |

Plaintiffs,
Case No.: 1:19-cv-07646-AJN
~-against-
JIM’S FORMAL WEAR LLC,
Defendant.
ee OHM RRM x
PROPOSED CONSENT DECREE
l. This Consent Decree is entered into as of the Effective Date, as defined

below in Paragraph 10, by and between the following parties: Plaintiff, Valentin Reid
(“Plaintiff”), and Defendant, Jim’s Formal Wear LLC (“Defendant”). Plaintiff and Defendant
shall hereinafter be collectively referred to as, the “Parties” for the purposes and on the terms
specified herein.
RECITALS
2. Title III of the Americans with Disabilities Act of 1990 (“ADA”), 42
U.S.C. §§ 12181-12189 (“ADA”) and its implementing regulation, 28 C.F.R. pt. 36, prohibit
discrimination on the basis of disability in the full and equal enjoyment of the goods,
services, facilities, privileges, advantages, and accommodations by any private entity that
owns, leases (or leases to), or operates any place of public accommodation. 42 U.S.C. §
12182(a); 28 C.F.R, § 36.201(a). |
3. Plaintiff filed this lawsuit in the U.S. District Court for the Southern
District of New York entitled Valentin Reid, on behalf of himself and all others similarly situated

1

 
v, Jim’s Formal Wear LLC (Docket No, 1:19-cv-07646-AJN) (the “Action”). The Plaintiff
alleged that Defendant’s website: www,jimsformalwear.com (the “Website”), is not fully
accessible to individuals with disabilities in violation of Title III of the Americans with
Disabilities Act of 1990 (“ADA”), the New York State Human Rights Law (“NYSHRL”), the
New York State Civil Rights Law (“NYSCRL”), and the New York City Human Rights Law
(“NYCHRL”).

4, Defendant expressly denies that the Website violates any federal, state or
local law, including the ADA, NYSHRL, NYSCRL, and the NYCHRL, and any other
wrongdoing or liability whatsoever. By entry into this Consent Decree, Defendant does not
admit any wrongdoing.

5. This Consent Decree resolves, settles, and compromises all issues

between the Parties in the Action.

6. This Consent Decree is entered into by the Plaintiff, individually.
JURISDICTION
7. Plaintiff alleges that Defendant is a private entity that owns and/or

operates the Website which is available through the internet to personal computers, laptops,
mobile devices, tablets, and other similar technology. Plaintiff contends that Defendant’s
Website is a service, privilege, or advantage of the Defendant’s physical location, thus
rendering it a public accommodation subject to Title III of the ADA, 42 U.S.C. §12181(7);
12182(a). Defendant denies that its Website is a public accommodation or a place of public
accommodation or are otherwise subject to Title III of the ADA.

8. This Court has jurisdiction over this action under 28 U.S.C, § 1331,
and 42 U.S.C. § 12188. The Parties agree that for purposes of the Action and this Consent

Decree venue is appropriate.

 
AGREED RESOLUTION

9, Plaintiff and Defendant agree that it is in the Parties’ best interest to
resolve the Action on mutually agreeable terms without further litigation. Accordingly, the
Parties agree to the entry of this Consent Decree without trial or further adjudication of any
issues of fact or law raised in Plaintiffs Complaint. In resolution of this action, the Parties
hereby AGREE to the following:

DEFINITIONS

10. Effective Date means the date on which this Consent Decree is entered
on the Court’s Docket Sheet following approval by the Court.

11. Reasonable Efforts means, with respect to a given goal or obligation,
the efforts that a reasonable person or entity in Defendant's position would use to achieve
that goal or obligation. Any disagreement by the Parties as to whether Defendant has used
Reasonable Efforts as provided for under this Consent Decree shall be subject to the dispute
resolution procedures set forth in paragraphs 16 through 22 of this Consent Decree.
Reasonable Efforts shall be interpreted so as to not require Defendant to undertake efforts
_ whose cost, difficulty or impact on Defendant’s Website could constitute an undue burden, as
defined in Title IM of the ADA but as applied solely to Defendant’s Website - as though they
are collectively a standalone business entity, or which could result in a fundamental
alteration in the manner in which Defendant operates its Website - or the primary functions
related thereto, or which could result in a loss of revenue or traffic on its Website related
operations.

TERM

 
12, The term of this Consent Decree shall commence as of the Effective

Date and remain in effect for twenty-four (24) months from the Effective Date.

GENERAL NONDISCRIMINATION REQUIREMENTS
13. Pursuant to the terms of this Consent Decree, Defendant:

a. Shall not deny persons with a disability (as defined under the
ADA), including the Plaintiff, the opportunity to participate in and
benefit from the goods, services, privileges, advantages, and
accommodations through the Website as set forth herein. 42 U.S.C.
§12182(b)(1)(A)(i); 28 C.F.R. § 36.202(a);

b. shall use Reasonable Efforts to provide persons with a disability (as
defined under the ADA), including the Plaintiff, an equal
opportunity to participate in or benefit from the goods, services,
privileges, advantages, and accommodations provided through the
Website as set forth herein. 42 U.S.C. § 12182(b)(2)(A)(ii); 28
C.F.R. § 36.202(b); and

c. shall use Reasonable Efforts to ensure that persons with a disability
(as defined under the ADA), including the Plaintiff, are not
excluded, denied services, segregated, or otherwise treated
differently because of the absence of auxiliary aids and services,
through the Website as set forth herein. 42 USC. §
12182(b)(2)(A)(iii); 28 C.F.R. § 36.303. .

COMPLIANCE WITH TITLE I] OF THE ADA —
SPECIFIC RELILF TO THE PLAINTIFF

 

 
14, Web Accessibility Conformance Timeline: Defendant shall ensure full
and equal enjoyment of the goods, services, privileges, advantages, and accommodations
provided by and through the Website, including all pages therein and linked to therefrom),
according to the following timeline and requirements, provided that the following dates will
be extended in the instance that the Department of Justice releases regulations concerning
website accessibility under Title III of the ADA while this Consent Decree is in effect and
which contain compliance dates and/or deadlines further in the future than the dates set forth
herein:

a, Within twenty four (24) months of the Effective Date, the
Defendant shall ensure that the Website, if in existence,
substantially conform to the Web Content Accessibility Guidelines
2.0 Level AA Success Criteria ("WCAG 2.0 AA") in such a manner
so that the Website will be accessible to persons with disabilities as
set forth in Paragraph 20 below.

b. Defendant shall not be responsible for ensuring that third party
content or plug-ins whose coding is not solely controlled by
Defendant, but are otherwise located on the Website or linked to
from the Website, are accessible or otherwise conform to WCAG
2.0 AA.

PROCEDURES IN THE EVENT OF DISPUTES

15. As acondition precedent of seeking Court enforcement of any claimed

breach of the Consent Decree, the party claiming a breach must exhaust the following

procedures set forth in paragraphs 16 through 20.

 
16. Ifa party believes that the other party hereto has not complied in all
material respects with any provision of the Consent Decree, that party shall provide the other
party with written notice of non-compliance containing the following information: (i) the
alleged act of non-compliance; (ii) a reference to the specific provision(s) of the Consent
Decree that is not being complied with in all material respects; (iii) a statement of the
remedial action sought by the initiating party; and (iv) a reasonably detailed statement of the
specific facts, circumstances and legal argument supporting the position of the initiating
Party. All notifications must include the above information in reasonable detail and be sent to
the Party as specified in paragraph 20.

17. Within sixty (60) days of either Party receiving notice as described in
Paragraph 16, the other Party will respond in writing to the notice. Within fifteen (15) days
of receipt of the response, the Parties will meet by telephone, or in person, in an attempt to
informally resolve the issue.

18. If the issue remains unresolved within thirty (30) days of the meeting
referenced in Paragraph 17, then the party claiming a breach of the Consent Decree may seek
the Court’s enforcement

19. Any of the time periods set forth in Paragraphs 16 through 18 may be
extended by mutual agreement of the Parties.

20. Any notice or communication required or permitted to be given to the
Parties hereunder shall be given in writing by e-mail and by overnight express mail or United
States first class mail, addressed as follows:

For PLAINTIFF: David Force, Esq.

STEIN SAKS, PLLC
285 Passaic Street

Hackensack, NJ 07601
Tel: (201) 282-6500 —

 
Fax: (201) 282-6501
dforce@steinsakslegal.com

For DEFENDANT: Joseph J. DiPalma, Esq.
JACKSON LEWIS P.C.
44 South Broadway, 14th Floor
White Plains, New York 10601
Tel: (914) 872-6920

Fax: (914) 946-1216
Joseph.DiPalma@jacksonlewis.com

MODIFICATION

21. No modification of this Consent Decree shall be effective unless in

writing and signed by authorized representatives of all Parties.
ENFORCEMENT AND OTHER PROVISIONS

22. The interpretation and enforcement of this Consent Decree shall be
governed by the laws of the State of New York.

23, This Consent Decree contains the entire agreement between the
Plaintiff and the Defendant concerning the Action, other than the terms of a settlement
agreement by and between the Parties that is not incorporated herein by reference, and no
other statement, promise, or agreement, either written or oral, made by any Party or agent of
any Party, that is not contained in this Consent Decree, shall be enforceable.

PERSONS BOUND AND INTENDED THIRD-PARTY BENEFICIARIES

24. The Parties to this Consent Decree expressly intend and agree that this
Consent Decree shall inure to the benefit of all persons with vision disabilities as defined by
the ADA, indicating those who utilize a screen reader to access the Website, which disabled

persons shall constitute third-party beneficiaries to this Consent Decree.

 
25. The signatories represent that they have the authority to bind the
respective Parties, Plaintiff and Defendant to this Consent Decree.
CONSENT DECREE HAS BEEN READ
26. Consent Decree has been carefully read by each of the Parties, and its
contents are known and understood by each of the Parties. This Consent Dectee is signed
freely by each party executing it. The Parties each had an opportunity to consult with their

counsel prior to executing the Consent Decree,

 

 

 

VALENTIN REID

Dated: 11-6-2019 By: ve
Valentin Reid

JIM’S FORMAL WEAR LLC
Dated: UA (f By:

its:
APPROVED AS TO FORM AND CONTENT:

STEIN SAKS,

Dated: Lit /t4 Qs “Geto

revid Fotce, Esq.

STEIN SAKS, PLLC

285 Passaic Street
Hackensack, NJ 07601

Tel; (201) 282-6500

Fax: (201) 282-6501
Dforce@steinsakslegal.com

 

JACKSON LEWIS, P.C.
Dated: __ 11/12/19 By: SS _

 

 
Joseph J. DiPalma, Esq.

44 South Broadway, 14" Floor

White Plains, NY 10601

Email: Joseph.DiPalma@jacksonlewis,com
Phone: 914-872-6920

 
COURT APPROVAL, ADOPTION, AND ENTRY OF THE CONSENT DECREE
THE COURT, HAVING CONSIDERED the pleadings, law, underlying
facts and having reviewed this proposed Consent Decree,
FINDS AS FOLLOWS:

1) This Court has personal jurisdiction over Plaintiff and Defendant for the
purposes of this lawsuit pursuant to 28 U.S.C. §§ 1331;

2) The provisions of this Consent Decree shall be binding upon the Parties;

3) Entry of this Consent Decree is in the public interest;

4) This Consent Decree is for settlement purposes only and does not constitute an
admission by Defendant of any of the allegations contained in the Complaint or any other
pleading in this lawsuit, nor does it constitute any finding of liability against Defendant,

5) This Consent Decree shall be deemed as adjudicating, once and for all, the
merits of each and every claim, matter, and issue that was alleged, or could have been
alleged by Plaintiff based on, or arising out of, or in connection with, the allegations in the
Complaint.

NOW THEREFORE, the Court approves the Consent Decree and in doing so
specifically adopts it and makes it an Order of the Court.
DONE AND ORDERED in Chambers at this 40 "Gay of

Nov, , 2019,
Ne

is

TES DISTRICT JUDGE

 

al A
UNITED STA
cc: Counsel of record via CM/ECF

10

 
